Name: 92/476/EEC: Commission Decision of 15 September 1992 on the establishment of an addendum to the Community support framework for Community structural assistance in the five new LÃ ¤nder and East Berlin in the Federal Republic of Germany (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  Europe;  regions and regional policy;  political framework
 Date Published: 1992-09-25

 Avis juridique important|31992D047692/476/EEC: Commission Decision of 15 September 1992 on the establishment of an addendum to the Community support framework for Community structural assistance in the five new LÃ ¤nder and East Berlin in the Federal Republic of Germany (Only the German text is authentic) Official Journal L 281 , 25/09/1992 P. 0057 - 0058COMMISSION DECISION of 15 September 1992 on the establishment of an addendum to the Community support framework for Community structural assistance in the five new Laender and East Berlin in the Federal Republic of Germany (92/476/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3575/90 of 4 December 1990 concerning the activities of the Structural Funds in the territory of the former German Democratic Republic (1), and in particular Article 2 (4) thereof, Having regard to Council Regulation (EEC) No 866/90 of 29 March 1990 on improving the processing and marketing conditions for agricultural products (2), as last amended by Council Regulation (EEC) No 3577/90 (3), and in particular Article 7 (2) thereof, Whereas the Commission has approved by Decision 91/241/EEC (4) the Community support framework for Community structural assistance in the five new Laender and East Berlin in the Federal Republic of Germany; Whereas the German Government submitted to the Commission between 21 January and 13 May 1992 three sectoral plans on the modernization of the conditions under which agricultural products are processed and marketed referred to in Article 2 of Council Regulation (EEC) No 866/90; Whereas the plans submitted by the Member State include descriptions of the main priorities selected and indications of the use to be made of assistance under the European Agricultural Guidance and Guarantee Fund (EAGGF), Guidance Section, in implementing the plan; Whereas in accordance with Article 19 A of Regulation (EEC) No 866/90 until 31 December 1991, the Commission could decide to grant assistance for operational programmes providing for investments in the territory of the former German Democratic Republic in accordance with the criteria referred to in Article 8 without prior establishment for that territory of sectoral plans and Community support frameworks as referred to in Articles 2 to 7; Whereas this Community support framework has been established in agreement with the Member State concerned through the partnership defined in Article 4 of Council Regulation (EEC) No 2052/88 of 24 June 1988 on tasks of the Structural Funds and their effectiveness and on coordination of their activities between themselves and with the operations of the European Investment Bank and the other existing financial instruments (5); Whereas all the measures foreseen in the addendum comply with Commission Decision 90/342/EEC of 7 June 1990 on the selection criteria to be adopted for investments for improving the processing and marketing conditions for agricultural and forestry products (6); Whereas the Commission is prepared to examine the possibility of the other Community lending instruments contributing to the financing of this Community support framework in accordance with the specific provisions governing them; Whereas in accordance with Article 10 (2) of Regulation (EEC) No 4253/88 of 19 December 1988, laying down provisions for implementing Regulation (EEC) No 2052/88 as regards coordination of the activities of the different Structural Funds between themselves and with the operations of the European Investment Bank and the other existing financial instruments (7), this Decision is to be sent as a declaration of intent to the Member State; Whereas in accordance with Article 20 (1) and (2) of Regulation (EEC) No 4253/88 budgetary commitments relating to the contribution from the Structural Funds to the financing of the operations covered by the Community support framework will be made on the basis of subsequent Commission decisions approving the operations concerned; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee for Agricultural Structures and Rural Development, HAS ADOPTED THIS DECISION: Article 1 The addendum to the Community support framework for Community structural assistance in the five new Laender and East Berlin in the Federal Republic of Germany, covering the period from 1 January 1991 to 31 December 1993, is hereby established. The Commission declares that it intends to contribute to the implementation of this Community support framework in accordance with the detailed provisions thereof and in compliance with the rules and guidelines of the Structural Funds and the other existing financial instruments. Article 2 The Community support framework contains the following essential information: (a) a statement of the main priorities for joint action in the following sectors: 1. Meat, 2. Processing of offal from slaughterhouses, 3. Milk and milk products; (b) an indicative financing plan specifying, at constant 1991 prices, the total cost of the priorities adopted for joint action by the Community and the Member State concerned, ECU 179 843 752 for the whole period, and the financial arrangements envisaged for budgetary assistance from the Community, broken down as follows: (in ECU) 1. Meat 49 611 963 2. Processing of offal from slaughterhouses 12 013 455 3. Milk and milk products 118 218 334 Total 179 843 752 The resultant national financing requirement, approximately ECU 302 486 023 for the public sector and ECU 681 558 984 for the private sector, may be partially covered by Community loans from the European Investment Bank and the other loan instruments. Article 3 This declaration of intent is addressed to Germany. Done at Brussels, 15 September 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 353, 17. 12. 1990, p. 19. (2) OJ No L 91, 6. 4. 1990, p. 1. (3) OJ No L 353, 17. 12. 1990, p. 23. (4) OJ No L 114, 7. 5. 1991, p. 30. (5) OJ No L 185, 15. 7. 1988, p. 9. (6) OJ No L 163, 29. 6. 1990, p. 71. (7) OJ No L 374, 31. 12. 1988, p. 1.